Citation Nr: 0014095	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hip 
dysplasia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel





INTRODUCTION

The veteran had active service from November 1969 to June 
1971.

The current appeal arose from a November 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The RO, in pertinent part, 
denied entitlement to service connection for post-traumatic 
stress disorder (PTSD), and bilateral hip dysplasia.  

The veteran presented oral testimony before a Hearing Officer 
at the RO in July 1995, a transcript of which has been 
associated with the claims file.

In June 1997 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for PTSD, and remanded the 
issue of entitlement to service connection for bilateral hip 
dysplasia to the RO for further development and adjudicative 
actions.

In October 1999, the RO affirmed the prior denial of 
entitlement to service connection for bilateral hip 
dysplasia.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hip dysplasia is not supported by cognizable evidence showing 
that it is plausible or capable of substantiation.




CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hip dysplasia is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records reflect that he 
claimed leg cramps, but denied lameness and bone, joint, or 
other deformity at his July 1969 enlistment physical 
examination.  He denied any other illness or injury.  No hip 
abnormality was detected during the July 1969 enlistment 
physical examination; no relevant diagnosis was made.

The appellant, in November 1969, sought treatment, 
complaining of not being able to "train well" or march due 
to "short leg muscles."  He cited muscle spasms.  There was 
no mention of his hips.

In January 1970 the appellant voiced concern about a 
deficiency in his physical profile status.  Specifically, he 
declared that he could not march correctly.  A physical 
examination was performed at this time, and again, nothing 
regarding the hip(s) was stated.

The appellant returned for treatment later in January 1970, 
offering the same complaints.  At this visit, another 
physical examination was conducted, and it also did not 
mention a hip injury or disorder.


In early February 1970, the appellant complained of pains in 
his legs.  He did not expressly reference his hips.  But on 
physical examination, pain on extremes of the hips was 
elicited.  X-rays of the left hip were ordered at this time.  
They were interpreted as showing a questionable stress 
fracture, but otherwise within normal limits.

The treatment plan in early February 1970 consisted in part 
of placing the appellant on a physical profile.  The reason 
given for such physical profile was pain in the hip.  A 
variety of physical restrictions were imposed, and this plan 
was to last for two weeks. 

At the end of February 1970, the appellant returned for 
treatment, describing pains in his legs and bilateral knee 
pain.  He did not explicitly note any current hip pain.  
Though the appellant did contend that since his entrance into 
service, he had experienced bilateral knee and hip pain with 
walking.  He denied any physical injury.

Physical examination at this time disclosed bilateral 
abductors to 45 degrees with flexed hips and tight adductors.  
Hip x-rays this time apparently revealed a questionable 
slight old slippage of the right femoral capital epiphysis.  
An abnormality of the left hip was not related.

The appellant, for the remainder of his military service, did 
not again complain of pain in/with his hip(s) or any like 
problem.

The appellant was afforded a separation physical examination 
in June 1971.  No hip abnormality was then detected, and 
there was no commentary by the examiner as to his hips.

In August 1994, in excess of twenty-three (23) following his 
separation from service, the appellant filed his original 
claim for compensation.  Several claims were asserted at this 
time, including a claim for a bilateral hip disability.

The appellant was scheduled for a host of VA examinations in 
October 1994.  Among these examinations was a general medical 
examination.  

At such examination, the appellant reported that "he had 
some type of congenital hip dysplasia but got along fairly 
well as an adolescent and in his teens."  He then contended 
that his congenital hip disability deteriorated while in the 
military; he declared that he was "unable to complete his 
[physical training] and was given a profile."  Nothing more 
was described concerning the remainder of the appellant's 
time in service.  In October 1994, the appellant additionally 
spoke of "slowly progressive problems with the hip 
dysfunction," and supplied examples of how his congenital 
hip disability affected his life currently.

On examination in October 1994 X-rays were taken.  The 
physician's impressions were that of "mild deformity of the 
right femoral head with secondary degenerative changes."  
Also, it was reported that the appellant exhibited "milder 
changes on the left."  Such impressions were not discussed 
in the context of the appellant's military service.

The October 1994 general examiner's assessment was in the 
main "apparent congenital hip problem with exacerbations 
while in the service, as described above."  It should be 
pointed out that this diagnosis was, as indicated, based 
solely upon the appellant's own reporting of his hip 
disability history; the VA examination records contain no 
mention of any service medical records.

The appellant, in a December 1994 Notice of Disagreement, 
argued that his 
pre-existing hip dysfunction was aggravated during his time 
in the military - all periods of his service, from basic 
training to his deployment in Vietnam.

In July 1995, the appellant was afforded an RO hearing.  The 
appellant's representative maintained that since his hips 
were evaluated as negative, or normal, at the induction 
physical examination, the hips must be presumed to have been 
sound at that point.  There was an aggravation during 
service, he followed.

The appellant conceded at his hearing that he had hip 
problems long before his military service, even as a baby.  
He acknowledged that he has always limped.  The appellant 
admitted that, at his induction physical examination, he did 
not inform the examining physician of his pre-existing hip 
disability.

The appellant testified in July 1995 that it was "real 
tough" for him getting through basic training.  He stressed 
that basic training was the truly difficult period for him.  
As to a lack of treatment while in Vietnam, the appellant 
offered that medical treatment really was not available 
there.  He claimed further that he did experience difficulty 
with his hips during Vietnam service.  However, the appellant 
also remarked that his hips did not bother him as much during 
his Vietnam tour of duty.  The appellant additionally 
conceded that he never complained about his hips while in 
Vietnam. 

In July 1995, the appellant declared that, during service, 
his main problem was the upper hip, mostly on the left side.  
He charged that he suffered more problems with his gait as 
the result of military service -- he said that his limp 
became worse than pre-service.  The appellant further 
expressed that his hips had deteriorated over the years since 
service.

Yet the appellant allowed that he did not seek appropriate 
medical treatment post-service.  He explained in July 1995 
that, in contrast to his other testimony, his hips did not 
bother him as much following his military service.  The 
appellant commented at the hearing that, after his active 
duty, he simply "just lived with the pain."  Transcript, 
July 1995.

As shown above, the appellant's claim initially reached the 
Board in June 1997.  The Board noted at that time that he had 
a pre-existing hip disorder, and that the determinative 
question was whether there had been a chronic aggravation of 
such congenital disability.  It was felt that additional 
development of the appellant's claim was in order.



The VA treatment/evaluation records obtained by the RO on 
remand were essentially duplicates of the October 1994 VA 
examination reports.  Such VA medical records do not 
demonstrate any treatment for, or additional evaluation of, 
the appellant's hips.  

On remand, records from the Social Security Administration 
were secured as well.  Contained in such records are some 
private medical records.

In June 1993, the appellant complained of hip pain, but was 
still able to do a number of activities.  Orthopedic 
examination revealed a "spastic" gait pattern, inter alia.  
Mild degenerative changes were observed as well.  No 
diagnosis was tied to the appellant's military service.

The appellant, in August 1994, underwent another physical 
examination.  He again complained of pain about the left hip.  
The examiner's impressions were listed as mild degenerative 
changes and spasticity, possibly cerebral palsy or 
progressive ataxia.  There was no reference to the 
appellant's military service.

Another medical record from this August 1994 visit clearly 
holds that the appellant's hip disability is a "congenital 
problem"; and that he was attempting to get on SSI at that 
point.

In April 1995, the appellant admitted on examination that he 
has suffered problems with his hips since childbirth.  He 
spoke then of a loss of flexibility of the hips, an abnormal 
gait with a harder time walking, and some pain and discomfort 
about his hips.  The appellant did not on this occasion cite 
any aggravation of his hip disorder while on active duty.  
Diagnoses consisted of mild degenerative arthritis, 
spasticity, and what appears to read as progressive ataxia.  
As beforehand, the diagnoses were not reported in the context 
of his active duty period.






A Social Security Administration record from June 1995 
reflects a "primary" diagnosis of degenerative joint 
disease with dysplasia of the hips and a "secondary" 
diagnosis of spasticity of the left lower extremity.  The 
record in question does not speak to the appellant's active 
service.

Other Social Security Administration records show that the 
appellant alleged that the degenerative changes in his hips 
and bilateral hip dysplasia first began soon after his entry 
into service.

A VA orthopedic examination was scheduled for the appellant 
in October 1999.  The appellant was furnished two weeks' 
notice concerning this requested examination; and was aware 
of the importance of such examination as intimated in the 
Board's June 1997 remand of the case.  Nonetheless, he failed 
to report for the October 1999 orthopedic examination.  
Furthermore, he failed to explain his absence; or to request 
that another VA examination be scheduled in its stead.

The Board points out for the record that, in early-April 
2000, the appellant's local representative declined any 
comment regarding the current issue on appeal. 


Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991).

While congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law, any disability 
from a superimposed chronic acquired disease or injury during 
service may be considered for service connection.  See 
38 C.F.R. § 3.303(c) (1999); VAOPGCPREC 82-90.


A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991);  38 C.F.R. § 3.304 (1999).

In a recent United States Court of Appeals for Veterans 
Claims (Court) emphasized that VA's burden of proof for 
rebutting the presumption of soundness is not merely evidence 
that is "cogent and compelling," i.e., a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting disease or injury will be considered to have 
been aggravated by active service, where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  See Green v. Derwinski, 
1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.


Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is needed to support the claim.  
38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under Court case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well-grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, onset, 
etiology, and diagnosis require competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).


A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown. 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well-grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or the fact asserted is beyond the 
competence of the person making that assertion.  King v. 
Brown, 
5 Vet. App. 19, 21 (1993).

Regulations provide that when entitlement to a benefit cannot 
be established without a current VA examination, and a 
claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. 
§ 3.655(a)(b) (1999).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc., Id.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be based on the evidence of record.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be afforded the claimant.  
38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 3.102, 4.3 (1999).

Analysis

Before reaching the merits of the veteran's claim, the 
threshold question which must be presented is whether the 
veteran has presented evidence that his claim of service 
connection for bilateral hip dysplasia is well-grounded.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Again, a 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Id, 1 Vet. App. 
at 81.  An allegation alone is not sufficient; the veteran 
must submit evidence in support of his claim that would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991); 
Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

Generally, a well grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay, evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. at 504, 506; see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).

The second and third Caluza elements can be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay, evidence of a nexus between the present disability and 
the post service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  


For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  Robinette v. Brown, 
8 Vet. App. 69, 75 (1995).

In the veteran's case, his entrance examination report is 
negative for any pertinent abnormality.  In view of the 
foregoing, the Board concedes that a presumption of a sound 
condition at service entrance initially attaches in this 
case.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. 
§ 3.304.

The burden is now on VA to rebut the presumption by producing 
clear and unmistakable evidence that the veteran's bilateral 
hip dysplasia existed prior to service.  The Court has 
described this burden as "a formidable one."  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993), and has held that in 
determining whether there is clear and unmistakable evidence 
that the disorder existed prior to service, the Board must 
conduct an impartial and thorough review of all the evidence 
of record.  Crowe, 7 Vet. App. at 245-6.

As rebuttal to this presumption, however, the Board notes 
that the veteran himself concedes that his bilateral hip 
dysplasia preexisted service.

In the instant case, the veteran contends that his congenital 
hip disorder, with current symptomatology, underwent a 
permanent increase in severity during his active duty period.  
The veteran is, of course, competent to testify as to his 
symptomatology before, during, and subsequent to service.  He 
has repeatedly argued that before service, while on active 
duty, and subsequent thereto he (has) experienced problems 
with his hips.

However, the evidentiary record in this regard is not 
supportive of the veteran's contentions in the manner that he 
has presented them.  






The record here establishes that the appellant purposefully 
did not inform his July 1969 induction physician of his pre-
existing hip disorder, later diagnosed as congenital in 
nature by a VA physician.  The appellant himself has adopted 
this concession.  

The appellant's service medical records document some 
problems with his hips in February 1970.  However, during the 
remainder of his active service, he did not complain about 
his hips.  That is a period of time well in excess of one (1) 
year.  The appellant's separation physical examination 
records, moreover, do not demonstrate a hip abnormality; nor 
is there any kind of commentary by the examining physician 
regarding his hips.

It therefore cannot be said that there was an aggravation of 
the appellant's congenital, or pre-existing, hip disability 
while in military service.

That conclusion is bolstered by the fact that the record does 
not demonstrate any documented continuity of symptomatology 
following discharge.  The appellant did not pursue any 
medical treatment for his hips at any point near to his point 
of separation.  Instead, initial post-service medical 
evidence of hip problems dates to June 1993, roughly twenty-
two (22) years after his separation.  It stands to reason 
that had the appellant truly suffered an aggravation of his 
hip disability during his active duty period, he would have 
gone for pertinent treatment much sooner in time.

And it was not until August 1994, in excess of twenty-three 
(23) years following his separation from service, that the 
appellant filed his initial claim for compensation.  It 
likewise stands to reason that had the appellant truly 
suffered an aggravation of his hip disability during his 
active duty, he would have filed a claim for compensation for 
his hips much earlier in time.

As noted, once an injury or disease is shown to have pre-
existed service, it will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  However, where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record, aggravation may not be conceded.  Id.

None of the appellant's post-service treatment/evaluation 
records, furthermore, connect the current state of his 
congenital his disability(-ies) to his active duty period.

The appellant admitted at his October 1994 VA examinations 
that "he had some type of congenital hip dysplasia . . . ."  
He then argued that his congenital hip disability 
deteriorated while in the military, despite what the 
evidentiary record reveals.

The October 1994 VA general examiner's assessment was in the 
main "apparent congenital hip problem with exacerbations 
while in the service, as described above."  As indicated 
above, this diagnosis was only based upon the appellant's own 
reporting of his hip disability history and is in 
contravention to his service medical records, detailed above.  
To be sure, the October 1994 general examiner does not refer 
to the appellant's service medical records.

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" to render a claim well-grounded.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).

A physician's proffered opinion may be discounted if it 
materially relies upon a layperson's unsupported history as 
the premise for such opinion.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).



Additionally, under circumstances where a physician's opinion 
is based entirely upon a veteran's uncorroborated service 
history, the Board is not bound to accept the physician's 
opinion.  Swann v. Brown, 5 Vet. App. 229 (1993).

Thus, the examiner's statement in October 1994 that the 
appellant had an "apparent congenital hip problem with 
exacerbations while in the service . . ." was merely a 
recitation of what the appellant had told him, and nothing 
more.  As such, the comments do not effectively establish the 
appellant's congenital hip disorder sustained a permanent 
increase in severity as the result of his military service.  
Moreover, a close analysis of the physician's statement 
discloses that it addresses exacerbations, it does not 
address a chronic worsening or aggravation per se.  

It is well to note at this time that even though the service 
medical records do document treatment for infrequent hip 
symptomatology, this fact, in and of itself, is not 
sufficient to show that the underlying condition, as 
contrasted to symptoms, worsened.  Hunt, 1 Vet. App. at 296.  
This is especially so as the service separation examination 
was negative for any evidence or findings of a disorder of 
either hip, and bilateral hip symptomatology does not 
resurface as a clinical feature of the veteran's physical 
condition until more than two decades following service.  As 
such, aggravation may not be conceded.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. 
§ 3.306 applied only if there is an increase in severity 
during service).

Again, while congenital or developmental defects are not 
diseases or injuries within the meaning of applicable law, 
any disability from a superimposed chronic acquired disease 
or injury during service may be considered for service 
connection.  See 38 C.F.R. § 3.303(c) (1999); VAOPGCPREC 82-
90 (1990).  That is obviously not the case here.




The appellant, as reported above, was to be afforded a 
special VA orthopedic examination to ascertain whether there 
was any chronic worsening of his congenital hip disability 
due to active duty.  However, he failed to show for the 
scheduled special examination; and did not explain his 
absence, nor ask that such examination be rescheduled.  The 
has no recourse but to adjudicate the veteran's claim on the 
basis of the evidentiary record as constituted.  38 C.F.R. 
§ 3.655.  

The Board is consequently left with a single flawed opinion 
that there was an exacerbation of the appellant's congenital 
hip disability while in the service.  That represents 
insufficient evidence to well-ground the current claim.  As 
the Board noted earlier, the medical opinion of record, 
predicated on the veteran's history, is consistent with such 
history as it addresses exacerbations only, thereby falling 
far short of addressing the issue of aggravation.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her/his claim is well-grounded; that is, that 
the claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 
139; Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because 
the appellant here has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
bilateral hip dysplasia must be denied as not well-grounded.

As well, the appellant's own lay opinion wherein he purports 
to link his in-service and post-service symptomatology is an 
inadequate basis upon which to find this claim as well-
grounded.  Espiritu, King.  

Accordingly, as a well-grounded claim must be supported by 
competent medical evidence and not merely allegations, 
Tirpak, the appellant's claim for service connection must be 
denied as not 
well-grounded.


The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for bilateral hip dysplasia.  38 U.S.C.A. § 5103(a) (West 
1991); see Robinette v. Brown, 8 Vet. App. at 77-8 (1995); 
see also Isenhart v. Derwinski, 
3 Vet.App.177, 179-80 (1992) (VA has a duty to advise 
claimant of evidence required to complete application).  The 
appellant has not intimated the existence of any post-service 
or in-service medical evidence that has not already been 
requested and/or obtained which would serve to render this 
claim as well-grounded.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 
(Fed. Cir. 1997).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim for service connection for bilateral 
hip dysplasia is not 
well-grounded, the doctrine of reasonable doubt is not 
applicable.


ORDER

The appellant not having submitted a well-grounded claim of 
entitlement to service connection for bilateral hip 
dysplasia, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

